                      Case 7:18-cr-00614-KMK
                      Case 7:18-cr-00614-KMK Document
                                             Document 131 Filed 06/09/20
                                                      132 Filed 06/10/20 Page
                                                                         Page 11 of
                                                                                 of 11

PAUL B. BRICKFIELD *+
pbrickfield@brickdonlaw.corn                          BRICKFIELD                                    NEW YORK OFFICE
                                                                                                  PAUL B. BRICKFIELD P.C.
JOSEPH R. DONAHUE *                                                                             219 WESTCHESTER AVENUE
jdonahue@brickdonlaw.corn                                                                               SUITE 200
                                                      & DONAHUE                                  PORT CHESTER, NY 10573
                                                                                                      (914) 935-9705

of counsel

NANCY J. SCAPPATICCI
nscappaticci@brickdon law. corn                         70 GRAND AVENUE
                                                  RIVER EDGE, NEW JERSEY 07661
SANDRA COIRA                                         TELEPHONE (201) 488-7707
scoira@brickdonlaw.corn                              FACSIMILE (201 ) 488-9559
                                                      www.brickdonlaw .corn
*CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY
+MEMBER OF NEW YORK BAR

                                                         June 9, 2020

         Via ECFOnly
         Honorable Kenneth M. Karas, U.S.D.J.
         United States District Court
         Southern District of New York
         300 Quarropas Street
         White Plains, NY 10601

                    Re:        United States v. Ben Klein, et al.
                               Docket No.: 18-cr-614

          Dear Judge Karas:

                I, along with Deborah Loewenberg, Esq., represent Ben Klein in the above-referenced
         matter. Mr. Klein is scheduled to be sentenced before Your Honor on July 8, 2020 at 2:00 p.m.
         We are writing to respectfully request that the sentencing be rescheduled to a date in
         September 2020 for the following reasons.

               We have been able to complete the presentence report, including any objections and
         comments. However, due to COVID-19, we are not able to collect materials, including
         character letters, for our sentencing memorandum. Accordingly, we are requesting that the
         sentencing be rescheduled to a date in September 2020 (other than September 18 or
         September 28, which are religious High Holy Days).

                   I have spoken to Assistant U.S. Attorney Michael Maimin and he consents to this
             adjournment request.

                    Thank you.
                                                                                 --d){lf'r} f-~cL   7"t_L ,LlWJ tmJCL
                                                                                 tu 1// 30 il.mwcJJd- dh
                                                    Respectful! y submitted, {le, 6f /2.v) ~ - ~ 0 a o       aC
                                                    / s/ Paul B. Brickfield       a .- oo;; .m ·
                                                    Paul Brickfield
                                                                                     S(),OR~--#l .: : ,
             cc:    All counsel of record (via ECF only)                                  ·NNETff M. K     S U~S.DJ.
                    Probation Officer Sara Willette (via electronic mail only)
                                                                                             u/1c)Jo:2_0
